DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This action is a response to the amendment filed by Applicant on 4/29/2022, which has been entered.  Claim 16 has been withdrawn/cancelled.  Claims 1-15 and 17-20 are pending for examination.

	All objections and rejections are withdrawn as a result of the amendment.  The case is in condition for allowance.

Allowable Subject Matter

Claims 1-15 and 17-20 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2017/0007186 to Baek et al., which discloses impedance sensing having mixing and modulation capabilities, but lacking compensation impedance;
	United States Patent No. 8,653,828 to Hancock et al. discloses an apparatus for treating tissue with microwave radiation having impedance calibration, but lacking carrier suppression; and
	United States Patent No. 4,283,794 to Underhill et al., which discloses measuring radio-frequency impedance having carrier suppression and mixing, but lacking combining modulated and non-modulated impedance values.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, " An impedance measurement device comprising . . . a mixer to mix the carrier signal with a version of the received sidebands of the carrier signal; and a processing device configured to: generate a value of impedance of the sample under test in a non-modulated state from impedance information about the means to suppress the carrier signal; and 
combine the value of the impedance of the sample under test in the non-modulated state with a measured impedance of the sample under test from the received sidebands,"
	in claim 8, "A method of flicker noise reduction in an impedance measurement circuit, the method comprising . . . mixing the carrier signal with a version of the received sidebands of the carrier signal; generating a value of impedance of the sample under test in a non-modulated state from impedance information about the compensation impedances that suppress the carrier signal; and combining the value of the impedance of the sample under test in the non-modulated state with a measured impedance of the sample under test from the received sidebands," and
	in claim 20, "A device having an impedance measurement circuit, the device comprising . . . a means to mix the carrier signal with a version of the received sidebands of the carrier signal; and a means to process information to: generate a value of impedance of the sample under test in a non-modulated state from impedance information about the means to suppress the carrier signal; and combine the value of the impedance of the sample under test in the non-modulated state with a measured impedance of the sample under test from the received sidebands,"
	in combination with all other limitations.

Claims 2-7, 9-15, and 17-19 are allowed as being dependent on claims 1, 8, and 20, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868      

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
5/6/2022